Citation Nr: 0516719	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether medical expenses reported after the death of the 
veteran by his sister can be considered in determining 
eligibility for accrued benefits for the purpose of receiving 
reimbursement of medical expenses paid on behalf of the 
veteran.  


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claim of entitlement to reimbursement of medical expenses 
paid on behalf of the veteran.  The appellant, the brother of 
the veteran, perfected a timely appeal of this determination 
to the Board.

The merits of the appellant's accrued benefits claim are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1998 rating action, the RO granted 
entitlement to nonservice-connected pension benefits, 
effective October 29, 1997, primarily due to the veteran's 
chronic obstructive pulmonary disease (COPD).

2.  The veteran died in May 2003 due to complications arising 
from end-stage COPD.  

3.  The appellant's claim for accrued benefits seeking 
reimbursement for expenses related to the veteran's last 
sickness was received in June 2003.

4.  The record establishes that the veteran submitted medical 
expense reports in a pattern that establishes recurring, 
predictable, and reasonably estimable medical expenses, and 
provides a sufficient evidentiary basis for a prospective 
computation of medical expenses for the purposes of 
entitlement to accrued benefits.



CONCLUSION OF LAW

A deduction of $2,539.12 for unreimbursed medical expenses 
from the veteran's 2003 income, for the purpose of 
readjusting his 2003 pension benefit, for accrued benefits 
purposes, is warranted.  38 U.S.C.A. §§ 1503(a), 1521, 
5121(a) (West 2002); 38 C.F.R. §§ 3.272(g), 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this new legislation but 
finds that, given the favorable action taken below, no 
further assistance is required.

Background

In January 1998, the RO granted the veteran VA pension 
benefits (with additional special monthly pension for aid and 
attendance).  As instructed by VA, the veteran submitted a VA 
Form 21-0516, (Improved Pension Eligibility Verification 
Report (EVR)), and an associated VA Form 21-8416 (Medical 
Expense Report), itemizing all of the unreimbursed medical 
expenses incurred during the prior year.  This information 
was used to deduct unreimbursed medical expenses from income 
for the purpose of adjusting the previous year's monthly rate 
of pension.  

In a January 1998 letter, the RO notified the veteran that he 
would begin receiving $339.00 per month beginning November 1, 
1997.  The RO further informed him that as of December 1, 
1997, he would be receiving $346.00 because of a legislative 
change.  The RO explained that his pension rate depended on 
his income, and that medical expenses that he paid may be 
used to reduce his income.  The RO stated that as of November 
1, 1997, they counted $4,416.00 in SSA income, nothing from 
retirement income, and no other income from other sources.  
The RO also indicated that as of December 1, 1997, they 
counted $4,512.00 in SSA income, nothing from retirement 
income, and no other income from other sources.

In December 1998, the veteran submitted a VA Form 21-0516 on 
which he certified his Social Security number and indicated 
that he was not married; he stated that he was divorced in 
October 1975.  He also reported receiving $380.00 in SSA 
income, but having no other income.  Further, he stated that 
he had $1650.81 in unreimbursed medical expenses in 1998, and 
projected that he would have $1,800.00 in unreimbursed 
medical expenses in 1999.

In a January 1999 letter, the RO advised the veteran that as 
of January 1, 1998, his monthly rate of pension would be 
$346.00 based on countable annual income of 4,512.00, as of 
February 1, 1998, it would be $454.00, based on countable 
annual income of $3,209.00, as of December 1, 1998, it would 
be $459.00 based on countable annual income of $3,262.00, and 
as of January 1, 1999, it would be $351.00, based on 
countable annual income of $4,560.00.  

The RO explained that it had arrived at the $4,512.00 figure 
as of January 1, 1998, because that was his reported level of 
income.  The RO further explained that from February 1, 1998, 
it determined that his countable reported income was 
$3,209.00 because he had $4,512.00 in SSA income but 
$1,736.00 in medical expenses.  The RO stated that as of 
December 1, 1998, he had $3,262.00 countable reported income 
because he had $4,560.00 in SSA income but $1,736.00 in 
medical expenses.  In addition, the RO indicated that as of 
January 1, 1999, he had $4,560.00 in SSA income.

In February 2000, the veteran filed another VA Form 21-8416, 
which listed unreimbursed medical expenses totaling $2,286.49 
for the period from January 1 to December 31, 1999.

In a February 2000 letter, the RO notified the veteran that 
starting January 1, 1999, he would receive $459.00 per month, 
based on his SSA income of 4560.00 and 1736.00 in 
unreimbursed medical expenses; $505.00 beginning February 1, 
1999, due to $2,286.00 in unreimbursed medical expenses; 
$505.00 beginning August 1, 1999, based on $4,566.00 in SSA 
income and that was when he began paying the Medicare Part B 
premiums; as of December 1, 1999, $512.00 per month because 
of a $4,674.00 in SSA income and a legislative increase; and 
starting January 1, 2000, $359.00 per month because of 
$4,674.00 in SSA income, i.e., it did not count any 
unreimbursed medical expenses.

In a February 2001 letter, the RO notified the veteran that 
as of January 1, 2000, his monthly rate was $512.00, based on 
SSA income of $4,674.00, with countable annual income of 
$2,837.00; as of February 1, 2000, his monthly rate was 
$569.00, with countable annual income of $2,155.00; as of 
December 1, 2000, his monthly rate was $580.00, with 
countable annual income of $2,333.00; and as of January 1, 
2001; his monthly rate was $372.00, with countable annual 
income of $4,836.00.

In January 2002, the veteran, the veteran filed another VA 
Form 21-8416, which listed unreimbursed medical expenses 
totaling $5,547.81 for the period from January 1 to December 
31, 2001.

In a February 2002 letter, the RO stated that as of January 
1, 2001, his monthly rate was $580.00, based on with 
countable annual income of $2,333.00 (he had SSA of $4,836.00 
and unreimbursed medical expenses of $2,968.00; as of 
February 1, 2001, $775.00, based on no countable income 
because he had $4,836.00 in SSA but unreimbursed medical 
expenses of $5,547.00; as of December 1, 2001, 796.00, based 
on no countable income because he had $4,968.00 in SSA but 
unreimbursed medical expenses of $5,547.00; and $382.00, as 
of January 1, 2002, based on with countable annual income of 
$4,968.00, i.e., it did not count any unreimbursed medical 
expenses.

In a December 2002 letter, the RO notified the veteran that 
as of December 1, 2002, he would receive $387.00 per month 
based on SSA earnings of $5,036.00 per year ($419.70 per 
month).  Apparently because there was no medical expense 
report, it did not count any unreimbursed medical expenses.

The veteran died on May [redacted], 2003.  On June 30, 2003, the 
appellant, who identified herself as the veteran's sister, 
filed a VA Form 21-601, "Application For Reimbursement From 
Amounts Due a Beneficiary."  On the form, she listed 
$2324.58 in medical expenses that she paid on behalf of the 
veteran.

In an August 2003 letter, the RO notified her that it was 
denying her claim because there was no accrued amount 
payable.

In her August 2003 Notice of Disagreement (NOD), the 
appellant noted that the veteran received reimbursement for 
medical expenses that he filed in December of each year, and 
requested that she be paid because those expenses should be 
credited to the amount he should have received, i.e., there 
should be a retroactive award because his counted income for 
pension purposes should be decreased by the amount of the 
unreimbursed medical expenses and therefore there should be 
accrued benefits.

In October 2003, the appellant filed another VA Form 21-601 
for unreimbursed medical expenses in the amount of $214.14.

In the January 2004 Statement of the Case (SOC), the RO 
confirmed and continued the denial of the appellant's claim 
on the basis that her claim was not received until June 30, 
2003, and that the law did not allow for reimbursement of 
medical expenses paid if the evidence was not of record at 
the time of the veteran's death.

In her January 2004 Substantive Appeal, the appellant 
reiterated that she had paid the veteran's medical expenses 
involving his last sickness of the veteran, her brother.  She 
stated that she relied on the assurance of VA employees that 
if she paid these expenses, which she listed as $2,324.58 in 
June 2003, and for $214.54 in October 2003.  

Analysis

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death, i.e., accrued benefits that are due and unpaid 
for the period not to exceed two years, shall, upon the death 
of such individual be paid to the living person first listed 
as follows:

(1) Upon the death of a veteran to the living person first 
listed as follows:  (i)His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or her dependent 
parents (in equal shares) or to the surviving parent.

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, benefits to which the child 
was entitled will be paid to the surviving children of the 
veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4) In all other cases, only so much of an accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial. (See 3.1002.)

38 C.F.R. § 3.1000(a); see also 38 U.S.C.A. § 5121(a).

Under 38 U.S.C.A. § 1521, veterans who served on active duty 
during a period of war, and who are disabled to the required 
degree, are entitled to receive a VA pension, to be adjusted 
based on their annual income.  Under 38 U.S.C.A. § 1503(a)(8) 
annual income for pension purposes includes payments of any 
kind and from any source except, inter alia, the amount 
equivalent to payments for unreimbursed medical expenses to 
the extent that they exceed five percent of the maximum 
annual rate of pension.  See 38 C.F.R. § 3.272(g).  

If a VA pension recipient submits a pension EVR or report of 
medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to adjust the amount of pension warranted.  
Consequently, a veteran's submission of an EVR or report of 
medical expenses may result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. 
§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

Precedent opinions of VA's General Counsel interpreting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) 
have held, in essence, that although information in an 
eligibility verification report submitted after a veteran's 
death may not be considered "evidence in the file at the 
time of death" for accrued benefits purposes, if the veteran 
had in the past supplied evidence of unreimbursed medical 
expenses that, due to the ongoing nature of his health 
condition, could be expected to recur in succeeding years (in 
amounts capable of estimation with a reasonable degree of 
accuracy), that information could be the basis for a 
determination that evidence in the file permitted prospective 
estimation of medical expenses.  See VAOPGPREC 6-93, 59 Fed. 
Reg. 4,752 (1994); VAOPGCPREC 12-94, 59 Fed. Reg. 54,673 
(1994).  

The Board is bound by applicable statutes, VA regulations, 
instructions of the Secretary, and precedent opinions of the 
General Counsel, except to the extent that they are 
inconsistent with binding judicial decisions.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2004).  In light of 
the foregoing, this case turns on whether logical inferences 
may be made based on information in the file at the time of 
the veteran's death, i.e., whether medical expenses paid in 
2003, and claimed by the appellant in medical expense forms 
submitted after the veteran's death, were reasonably capable 
of estimation at the time of his death.  

Here, it is clear that the veteran suffered from chronic 
disability that required ongoing medical treatment and 
expenses.  The evidence of record shows that from 1998 
through 2001, the veteran reported increased amounts of 
unreimbursed medical expenses.  Indeed, as noted above, he 
reported more than $5,500.00 in unreimbursed medical expenses 
in 2001.  Although there is no report of unreimbursed medical 
expenses for the year 2002 in the claims folder, given the 
progressive nature of the veteran's disabilities, it is 
reasonable to conclude that the expenses would have continued 
to increase.  The Board concludes that this shows that that, 
had he not died, the veteran would have submitted an 
accounting of unreimbursed medical expenses for the year 
2003, and which would have resulted in his pension payments 
being readjusted accordingly.  

In seeking reimbursement, the appellant asserts entitlement 
to $2,539.12 in unreimbursed medical expenses for the year 
2003, which she maintains should be deducted from income for 
that year for recalculation of pension for accrued benefits 
purposes.  Because these expenses, although not of record, 
were capable of estimation when the veteran died, the Board 
finds that deduction of $2,539.12 in unreimbursed medical 
expenses for the first five months of 2003, from that year's 
income, for the purpose of adjusting the amount of pension 
payable that year for accrued benefits purposes, is 
warranted.  In reaching this determination, the Board again 
highlights that in 2001, the veteran was credited with more 
than $5,500.00 in unreimbursed medical expenses.


ORDER

Medical expenses reported after the veteran's can be 
considered in determining the appellant's eligibility for 
accrued benefits for the purpose of receiving reimbursement 
for medical expenses paid on behalf of the veteran for his 
last sickness; to this extent, the appeal is allowed.


REMAND

As discussed above, the Board has determined that medical 
expenses reported after the death of the appellant can be 
considered in determining her eligibility for accrued 
benefits for the purpose of receiving reimbursement for 
medical expenses paid on behalf of the veteran during his 
last sickness.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.

The Board now finds that a remand of this case is necessary 
so that the medical expenses incurred by the veteran in 2003 
can be considered by the RO in calculating the veteran's 
countable income for that year.  Once the veteran's countable 
income for 2003 has been determined, the RO must then make a 
determination as to whether there are any accrued benefits 
remaining and unpaid at the time of the veteran's death that 
could then provide a basis for reimbursing the appellant for 
any medical expenses paid on behalf of the veteran during his 
last sickness.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After undertaking and additional 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should make a determination 
as to the veteran's countable income for 
2003, with consideration given to the 
amount of medical expenses that he 
incurred that year.  Thereafter, the RO 
should readjudicate the issue of the 
appellant's eligibility for accrued 
benefits for the purpose of receiving 
reimbursement for medical expenses paid 
on behalf of the veteran.  

2.  The appellant must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


